     Case 1:19-cv-00403-NONE-SKO Document 24 Filed 08/04/20 Page 1 of 4


 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4
                                   EASTERN DISTRICT OF CALIFORNIA
 5

 6

 7

 8      MONICA REYES-AGUILAR,                               Case No. 1:19-cv-00403-NONE-SKO
        Plaintiff,
 9                                                          ORDER re CONTINUED SETTLEMENT
        v.                                                  CONFERENCE
10

11      WELLS FARGO BANK N.A.,
        Defendant.
12
        _____________________________________/
13

14            This case is set for a Settlement Conference before Magistrate Judge Sheila K. Oberto on

15   August 27, 2020 at 11:30 AM at the U.S. District Court, 2500 Tulare Street, Fresno, California,

16   93721.

17            Consideration of settlement is a serious matter that requires thorough preparation prior to

18   the settlement conference. Accordingly, IT IS HEREBY ORDERED that:

19            1.     Pre-settlement Conference Exchange of Demand and Offer
20            A settlement conference is more likely to be productive if, before the conference, the
21   parties exchange written settlement proposals. Accordingly, by no later than 8/7/2020, counsel for
22   each plaintiff shall submit an updated written itemization of damages and settlement demand to
23   each defense counsel with a brief summary of the legal and factual basis supporting the demand.
24
     No later than 8/12/2020, each defense counsel shall submit a written offer to counsel for each
25
     plaintiff with a brief summary of the legal and factual basis supporting the offer.
26
              2.     Submission and Content of Confidential Settlement Conference Statements
27

28
     Case 1:19-cv-00403-NONE-SKO Document 24 Filed 08/04/20 Page 2 of 4


 1            The parties are to send Confidential Settlement Conference Statements (Settlement
 2   Statement) to the following email address: SKOorders@caed.uscourts.gov, to arrive no later than
 3   8/17/2020. Each statement shall be clearly marked “CONFIDENTIAL” with the date and time of
 4   the mandatory settlement conference indicated prominently. Each party shall also file a Notice of
 5   Submission of Confidential Settlement Conference Statement (See L.R. 270 (d)).
 6            If the Settlement Conference is continued for any reason, each party must submit a new
 7   Settlement Statement that is complete in itself, without reference to any prior Settlement
 8   Statements.
 9            Each Settlement Statement shall include the following:
10                     a.       A brief summary of the core facts, allegations, and defenses, a forthright
11                              evaluation of the parties’ likelihood of prevailing on the claims and
12                              defenses, and a description of the major issues in dispute.
13                     b.       A summary of the proceedings to date.
14                     c.       An estimate of the cost and time to be expended for further discovery,
15                              pretrial, and trial.
16                     d.       The nature of the relief sought.
17                     e.       An outline of past settlement efforts including information regarding the
18                              "Pre-settlement Conference Exchange of Demand and Offer" required
19
                                above—including the itemization of damages—and a history of past
20
                                settlement discussions, offers, and demands.
21
                       f.       A statement of each party’s expectations and goals for the Settlement
22
                                Conference.
23
              3.       Attendance of Trial Counsel and Parties Required
24
              The attorneys who will try the case and parties with full and complete settlement authority
25
     are required to personally attend the conference.1 An insured party shall appear by a
26
     1
27     Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements are
     subject to approval by legislative bodies, executive committees, boards of directors or the like shall be represented by
28   a person or persons who occupy high executive positions in the party organization and who will be directly involved
     in the process of approval of any settlement offers or agreements.

                                                                2
     Case 1:19-cv-00403-NONE-SKO Document 24 Filed 08/04/20 Page 3 of 4


 1   representative of the insurer who is authorized to negotiate, and who has full authority to negotiate
 2   and settle the case. An uninsured corporate party shall appear by a representative authorized to
 3   negotiate, and who has full authority to negotiate and settle the case. It is difficult for a party who
 4   is not present to appreciate the process and the reasons that may justify a change in one’s
 5   perspective toward settlement. Accordingly, having a client with authority available by telephone
 6   is not an acceptable alternative, except under the most extenuating circumstances.2
 7              In light of the coronavirus (COVID-19) outbreak and the resulting courthouse restrictions,
 8   see General Orders Nos. 612–618, the Court will revisit the in-person requirement closer to the
 9   date of the settlement conference and reserves the right to modify the requirement depending upon
10   the courthouse restrictions, if any, in place as of December 8, 2020. The parties are advised that
11   while the courthouse restrictions pursuant to General Order No. 618 are in place, Zoom
12   videoconference settlement conferences are available. At the September 2, 2020 Pre-Settlement
13   Conference, (see paragraph 6 below), the parties should be prepared to discuss the method of
14   conducting the settlement conference and whether the settlement conference should proceed on
15   September 10, 2020.               If the parties opt to conduct the settlement conference by Zoom
16   videoconference, the Court will provide the call-in information closer to the time of the settlement
17   conference.
18              The Court expects both the lawyers and the party representatives to be fully prepared to
19
     participate. The Court encourages all parties to keep an open mind in order to reassess their
20
     previous positions and to discover creative means for resolving the dispute.
21
                4.       Issues to Be Discussed
22
                The parties shall be prepared to discuss the following at the settlement conference:
23
                         a.        Goals in the litigation and problems they would like to address in the
24
                                   settlement conference and understanding of the opposing side’s goals.
25
                         b.        The issues (in and outside the lawsuit) that need to be resolved.
26
                         c.        The strengths and weaknesses of their case.
27

28   2
         Out of town or out of state travel and the purchase of an airplane ticket are not extenuating circumstances.

                                                                   3
     Case 1:19-cv-00403-NONE-SKO Document 24 Filed 08/04/20 Page 4 of 4


 1                    d.     Their understanding of the opposing side’s view of the case.
 2                    e.     Their points of agreement and disagreement (factual and legal).
 3                    f.     Any financial, emotional, and/or legal impediments to settlement.
 4                    g.     Whether settlement or further litigation better enables the accomplishment
 5                           of their respective goals.
 6                    h.     Any possibilities for a creative resolution of the dispute.
 7            5.      Statements Inadmissible
 8            The parties are expected to address each other with courtesy and respect, and are
 9   encouraged to be frank and open in their discussions. Statements made by any party during the
10   settlement conference are not to be used in discovery and will not be admissible at trial.
11            6.      Pre-Settlement Telephonic Conference
12            Prior to the Settlement Conference, Magistrate Judge Oberto will hold a brief,
13   telephonic discussion on 8/20/2020, at 4:00 PM (dial-in number: 1-888-557-8511; passcode:
14   6208204#). Only attorneys and unrepresented parties are required to participate in the conference.
15

16   IT IS SO ORDERED.

17   Dated:        August 4, 2020                                   /s/   Sheila K. Oberto          .
18                                                        UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27

28

                                                          4
